Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 1 of 20 PageID #:1727
                                                                                1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   MOTOROLA SOLUTIONS, INC.,               )   Docket No. 17 CV 1972
                                             )
 4             Plaintiff,                    )
                                             )   Chicago, Illinois
 5                  vs.                      )   June 13, 2019
                                             )   9:45 o'clock a.m.
 6   HYTERA COMMUNICATIONS                   )
     CORPORATION, LTD., et al.,              )
 7                                           )
               Defendants.                   )
 8

 9
                     TRANSCRIPT OF PROCEEDINGS - Motion
10                BEFORE THE HONORABLE JOHN ROBERT BLAKEY

11

12   APPEARANCES:
     For the Plaintiff:            KIRKLAND & ELLIS
13                                 BY: MR. MICHAEL W. DeVRIES
                                   333 South Hope Street
14                                 Los Angeles, California 90071

15                                 KIRKLAND & ELLIS
                                   BY: MR. AKSHAY S. DEORAS
16                                      MS. IRENE JANG
                                   555 California Street
17                                 San Francisco, California         94104

18   For the Defendants:           CALFEE HALTER & GRISWOLD LLP
                                   BY: MR. JOHN S. CIPOLLA
19                                 1405 East Sixth Street
                                   Cleveland, Ohio 44114
20

21

22                    LAURA LACIEN, CSR, RMR, FCRR, CRR
                          Official Court Reporter
23                 219 South Dearborn Street, Suite 1212
                           Chicago, Illinois 60604
24                              (312) 408-5032

25
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 2 of 20 PageID #:1728
                                                                                2




 1       (The following proceedings were had in open court:)

 2               COURTROOM DEPUTY:      17 C 1972, Motorola Solutions

 3   versus Hytera Communications Corp.

 4               THE COURT:     Good morning, counsel.       Appearances.

 5               MR. DeVRIES:     Good morning, your Honor.         Mike

 6   DeVries from Kirkland & Ellis on behalf of the plaintiff

 7   Motorola Solutions.       With me here today is Akshay Deoras and

 8   also Irene Jang from Kirkland & Ellis.

 9               THE COURT:     Welcome.

10               MR. DeVRIES:     Thank you.

11               MR. CIPOLLA:     John Cipolla from Calfee, Halter &

12   Griswold on behalf of the Hytera defendants, your Honor.

13               THE COURT:     We're here on the motion to dismiss or

14   transfer.    Do the parties want to argue?

15               MR. DeVRIES:     Yes, your Honor.

16               THE COURT:     Go ahead.

17               MR. DeVRIES:     Your Honor, there were a number of new

18   issues that were raised in the reply brief.             They're easily

19   disposed of and I'm going to try to handle them efficiently.

20   There is clearly a claim stated in the amended complaint

21   against Hytera Corporation; and at the outset, I'd like to

22   note that Hytera West plays a very limited role in this

23   dispute and the suggestion that Motorola does not wish to

24   dismiss its claim against Hytera West and re-file it in this

25   court today because of a damages statute of limitations
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 3 of 20 PageID #:1729
                                                                                3




 1   period does not make sense.

 2              As the motion admits at Page 3, Hytera West was not

 3   even incorporated until March of 2016.            If we were to dismiss

 4   the claim against Hytera West and re-file it today in this

 5   court as they admit that we could, the damages statute of

 6   limitations period would go back to 2013, which is three

 7   years before Hytera West was even incorporated, but the focus

 8   of our dispute is on Hytera Corporation.

 9              The infringement began in 2008 when Motorola

10   engineers left Motorola to go to Hytera.             They spent years

11   developing DMR products using Motorola's stolen confidential

12   information, their stolen source code and they released those

13   products in 2012 with material sales not beginning until

14   2013.   Hytera Corporation is the one that designed the

15   products, employed the engineers who developed the products,

16   they manufacture all the products, they distribute the

17   products around the world, including into the United States,

18   and they are the focus of our dispute.            Their indirect

19   infringement captures any sales made by Hytera West just as

20   they do by Hytera East, which is why when we did not include

21   Hytera West -- East, I'm sorry, in our amended complaint, we

22   have not re-filed any action against Hytera East.               And if

23   your Honor were to dismiss Hytera West based on venue grounds

24   today, we have no intent to re-file an action against Hytera

25   West in the Central District of California.
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 4 of 20 PageID #:1730
                                                                                4




 1              And although counsel has said in the briefing that

 2   we could do so in this court by dismissing and re-filing

 3   today -- and presumably that case would be consolidated with

 4   this one against Hytera Corporation -- the infringement by

 5   Hytera Corporation clearly covers those sales and we don't

 6   believe there's a need to do that at this time.

 7              And so taking the issues in order, the -- they have

 8   argued that we have not stated a claim for infringement

 9   against Hytera Corporation.         We have stated a claim for

10   indirect infringement and in the opening motion the only

11   argument was that because they say we did not state a valid

12   claim of importation, that our indirect infringement claim

13   fails.    That argument is legally incorrect.           There is no

14   requirement for importation, although we have certainly

15   sufficiently alleged that in order to state a claim for

16   indirect infringement.

17              The amended complaint is filled with allegations of

18   Hytera Corporation employees using Motorola's information to

19   develop the accused products.          That's something that the

20   International Trade Commission has already found in

21   concluding that there was infringement of four of the

22   patents, including indirect infringement by Hytera

23   Corporation; and so there are two new arguments in the reply.

24   Because they are new, they are waived but they are easily

25   disposed of.
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 5 of 20 PageID #:1731
                                                                                  5




 1              The first is an argument that the indirect

 2   infringement claim in the complaint is conclusory in terms of

 3   identifying the direct infringers.           That's wrong.      The

 4   amended complaint explains that Hytera's customers and

 5   distributors are direct infringers, as well as Hytera West,

 6   and specifically alleges that there are instructional and

 7   training materials provided by Hytera Corporation to those

 8   entities encouraging them to infringe.            And as this Federal

 9   Circuit has explained in a case that we did cite in our -- in

10   our opposition brief, Bill of Lading, the 2012 Federal

11   Circuit opinion, quote, plaintiff need not identify a

12   specific direct infringer if it pleads facts sufficient to

13   allow an inference that at least one direct infringer exists.

14   In fact, our complaint does identify at least one direct

15   infringer, Hytera West -- and Hytera East, frankly -- but

16   also identifies the customers and distributors in the United

17   States of Hytera Corporation as directed infringers.

18              So that brings them to their only other argument,

19   which is also waived because it was not in their opening

20   motion, and that is for two of the seven patents, they say

21   that we have not properly alleged intent to infringe.                 That

22   is wrong so that argument doesn't apply to five of the

23   patents.    But for two of the patents, the rule in this

24   district is very clearly that notice of the patents for

25   purposes of an indirect infringement claim can be provided by
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 6 of 20 PageID #:1732
                                                                                 6




 1   way of the complaint itself and certainly that is the case

 2   here; and I have the cites for that for your Honor.

 3              These were not in our opening brief again because

 4   this argument was newly raised in reply.             Burkheimer versus

 5   Hewlett Packard, 2013 Westlaw 12333446 at 2.              That was a

 6   September 18th, 2013, opinion.          And also Radiation

 7   Stabilization versus Accuray, 2012 Westlaw 3621256.                That's

 8   Northern District of Illinois, August 21st, 2012.               Both of

 9   those cases hold that pre-suit knowledge is not necessary to

10   satisfy the knowledge element of an indirect infringement

11   claim.

12              Despite that, however, the amended complaint clearly

13   alleges facts that are sufficient to establish the intent

14   element with respect to those two of the seven patents.

15   Paragraph 22 of the amended complaint alleges that Hytera

16   Corporation has been willfully blind to Motorola's patent

17   portfolio.     It continues and it describes that Hytera

18   employees documented that Hytera Corporation searched and

19   analyzed Motorola's patents.         Hytera Corporation did not take

20   any steps to avoid infringing Motorola's patents.               And under

21   the Warsaw versus NuVasive Federal Circuit opinion from 2016,

22   824 F.3d 1344 at 1347, the Federal Circuit held that willful

23   blindness can satisfy the knowledge requirement for active

24   inducement.     And so there is absolutely no question that the

25   amended complaint properly states a claim of induced
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 7 of 20 PageID #:1733
                                                                                   7




 1   infringement against Hytera Corporation.

 2               It also states a claim of direct infringement.                 What

 3   Hytera asks your Honor to do is to rely on a declaration and

 4   to make factual determinations rejecting our detailed

 5   allegations regarding importation.           That is absolutely

 6   improper on a motion to dismiss.           And you only have to take

 7   what they have admitted in order to know that we have

 8   properly alleged a claim of direct infringement based on

 9   importation.     In their reply brief, they concede that the

10   importation records include importation records that indicate

11   that Hytera Corporation, the global corporate entity that is

12   the focus of our dispute, is listed as the consignee.                They

13   admit that there are three such importation records.

14               To be clear under the law, including the Nuance

15   Communications opinion that we've cited, we allege and the --

16   it is not proper on a motion to dismiss to resolve this

17   dispute that the shipper information on those records

18   indicates that Hytera Corporation directly infringes through

19   importation.     But even if we put that dispute to the side,

20   they concede that there are three records that show Hytera

21   Corporation is the consignee and in their -- in Hytera's

22   formulation of what import should mean under 35 U.S. Code,

23   Section 271(a), they contend that the consignee can be the

24   importer.    They're listed as the importer here.

25               So what do they say?       They say that those are
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 8 of 20 PageID #:1734
                                                                                8




 1   probably mistakes and they're asking your Honor to conclude

 2   that they're mistakes.        That kind of a conclusion on a motion

 3   to dismiss is also thoroughly improper but it also doesn't

 4   make sense what they're saying.          So they say for the ones

 5   where Hytera Corporation is listed as both the consignee and

 6   the shipper that that's probably a mistake but, in any event,

 7   it refers to transceivers and not two-way radios.               However,

 8   transceivers are equivalent to two-way radios as the

 9   importation records themselves show.            There is a row at Page

10   33 of Exhibit 10 to the amended complaint in which

11   transceivers and two-way radios are equated with one another.

12   We allege that these importation records all of them show

13   importation by Hytera Corporation.           And so in addition to

14   stating a claim for indirect infringement, we've stated a

15   claim for direct infringement.

16              So that brings me to the only other issue here which

17   is venue over Hytera West and so I think there are sort of

18   three primary points.        I can walk through them quickly.

19   Thank you for allowing me the time to explain this, your

20   Honor.    For Hytera West, they concede that Hytera West has

21   today in Schaumburg right now not too far from here a

22   warehouse that it's maintained for two years and that if we

23   wanted to do so, we could dismiss Hytera West from the case

24   today, file the same claim against them today in this court

25   and that venue would be proper.          And so there's only two
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 9 of 20 PageID #:1735
                                                                                9




 1   arguments -- or really one they're making which is that they

 2   did not have a regular and established place of business at

 3   the time that our complaint was filed.            That's wrong for two

 4   reasons.     One is the proper time to assess venue in

 5   connection with the patent venue statute is at the time of

 6   the amended complaint.        I can briefly respond to what they

 7   say in the reply brief.        There is a -- the Fastener case that

 8   we cite from this court in 1968 held that assess --

 9   assessing -- in the context of a patent case, assessing

10   proper venue at the time of the amended complaint was proper.

11   That decision was not overruled by Welch, which actually

12   supports our position; and I'll come to that.              Fastener

13   remains good law in this district.           And it's consistent with

14   the other cases that we've cited, Hickey, Brown and Saraco.

15   Saraco was from the Eastern District of Pennsylvania,

16   although it was affirmed by the Federal Circuit which has

17   jurisdiction over this -- these disputes and -- because

18   they're patent cases, of course, and that also held that

19   venue is properly assessed at the time of an amended

20   complaint.

21              Welch does not say that you can only look at venue

22   at the time of the original complaint.            Nothing in the

23   decision says that.       Rather, what Welch says is even if

24   there's not a regular and established place of business at

25   the time of the original complaint, venue can nevertheless be
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 10 of 20 PageID #:1736
                                                                                 10




 1   proper if venue was established at the time the cause of

 2   action accrued.      That's what it held.        Of course in that

 3   circumstance, what the patent -- or I'm sorry, the infringer

 4   had done was infringe and then leave the district 30 days

 5   ahead of time.      But the holding in Welch supports a

 6   conclusion that venue should be assessed as of the time of

 7   the amended complaint here as well because, as Hytera

 8   concedes this its reply brief, patent infringement is a

 9   continuing tort that continues to incrue -- accrue, I'm

10   sorry, with each infringement and so they have -- Hytera West

11   has continued to sell the infringing products, distribute the

12   infringing products, offer for sale the infringing products

13   at the time of the amended complaint before it clearly after

14   the time that they established a warehouse and service

15   facility in Schaumburg and so Welch establishes that venue is

16   proper at the time.

17              So then that brings us to the second and final issue

18   with respect to venue, which is what if the court concludes

19   that venue must be assessed at the time of the original

20   complaint.     I don't think you could have a set of facts that

21   are closer to the line in terms of what the parties are

22   arguing.

23              I'd like to clarify one thing that they brought up

24   for the first time in their reply brief because we believe it

25   is incorrect and unsupported.          They claim it's a little
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 11 of 20 PageID #:1737
                                                                                  11




 1   bit -- I'm not entirely sure where they land here because

 2   they provide different dates in the reply brief.               They say

 3   that the lease and its amendment were not executed until

 4   March 21st in one circumstance.           That was at Page 3, Note 2.

 5   In another circumstance in the same brief, they say it wasn't

 6   executed until March 22nd, Page 7, Note 4.              In both cases,

 7   they say the final lease and amendment were not executed.                    If

 8   you look at Exhibit A to the reply brief, you'll see that

 9   there are two signatures, the original lease and then an

10   amendment and a fax that was dated March 21st.               The original

11   signature on the lease says it's executed as of the date of

12   the lease, which is March 5th by operation of the agreement.

13                We did not have that document at the time I took

14   the Rule 30(b)(6) deposition of their witness and I asked him

15   when the lease was executed and he said he wasn't sure.                 He

16   speculated that it might have been April the 1st.                I said how

17   does that make sense because you had already occupied it as

18   of that date and then he said he didn't know.              But the

19   document resolves the dispute.          The date of the lease says

20   that it was executed and it's effective as of March the 5th.

21                So then that brings us to whether that would

22   satisfy Cray, again a question you only get to if you

23   conclude that venue must be decided at the time of the

24   original complaint and not the amended complaint.                We believe

25   the answer is yes.       The reason for that is that Cray says a
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 12 of 20 PageID #:1738
                                                                                 12




 1   few very important things.         One is that no precise rule has

 2   been laid down and also it need not be a formal office or

 3   store.    It talks about the three requirements.             Really,

 4   there's only one in dispute because it's no dispute that

 5   there is a physical location.          It is of Hytera West; and I

 6   don't think there's any dispute that it is regular.                The only

 7   question is whether it was established as of the time the

 8   complaint was filed.        What Cray says is that that was an

 9   issue that as of the time of Cray had not been deeply

10   analyzed by the Federal Circuit given the way that patent

11   venue had gone at that time, an issue I know your Honor is

12   familiar with, but it looked back at the legislative history

13   and the predecessor statutes and concluded that permanence is

14   the touchstone of what it means to be established, that

15   permanence is what the court is looking for.

16              And as of the time the complaint was filed, not only

17   did Hytera West have a full-time sales employee, was

18   conducting business here, but it had entered into a lease

19   agreement and there is no better indication of permanence

20   than entering into an agreement for a lease.              So we believe

21   that under Cray that the lease being entered into before the

22   complaint was filed establishes the permanence requirement of

23   Cray.

24              They point to some language that talks about the

25   defendant must engage in business contrasting that with the
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 13 of 20 PageID #:1739
                                                                                 13




 1   advertising section.        That actually is a discussion that

 2   comes after a discussion in Cray of the third requirement of

 3   whether it means to be of the defendant and some discussion

 4   around whether defendant's advertisements can be relevant or

 5   dispositive.      And in a semi-colon sentence what the court

 6   holds is that advertising is not enough, the defendant must

 7   actually engage in business.          What we believe is that that

 8   refers to the -- the defendant must actually do something

 9   here.    The defendant did, entered into a lease which the

10   opinion says is relevant, had processed a certificate of

11   occupancy.

12              And the final thing I'll say on this, your Honor, is

13   that they -- the rule that Hytera West is advocating for is

14   thoroughly unworkable.        They cannot pinpoint the date that

15   they say that that physical location became established.

16   There was a declaration that was provided.              It was inaccurate

17   in certain respects.        There is a dispute over what exactly

18   happened but they have not laid out a rule that would be

19   better than looking at entering into a permanent physical

20   space lease for establishing this.

21              So the final point I'd make and again --

22              THE COURT:      Counsel --

23              MR. DeVRIES:      Yes.

24              THE COURT:      -- you need to conclude.

25              MR. DeVRIES:      Yes, your Honor.
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 14 of 20 PageID #:1740
                                                                                 14




 1              THE COURT:      All right.     Go ahead.     You got a few --

 2   finish your thought.

 3              MR. DeVRIES:      Yes.    It's that under CCD, if your

 4   Honor finds that venue is not appropriate, this case should

 5   not be transferred to the Central District of California.

 6   Doing so would only delay it by three years.              This case has

 7   already been pending for over two and we don't think that

 8   that's met.     Thank you, your Honor.

 9              THE COURT:      Thank you.     Go ahead, counsel.

10              MR. CIPOLLA:      Yes.    Your Honor, I will address some

11   of -- some of his points.         First of all, the rule is clear

12   here in the Seventh Circuit under the Welch case that the

13   time at which you evaluate whether or not there is an

14   established place of business is at the time of the filing of

15   the complaint.      Otherwise, you would have shifting sands with

16   regards to damages, especially in a patent case because you

17   have the six-year rolling statute of limitations.                But the

18   Welch case plainly, plainly holds that.

19              Also, this court in the Talsk case address this very

20   issue.    This is on our brief, our opening brief at Page 6.

21   In this case, this court addressed exactly this same

22   situation where a plaintiff tried to amend their complaint to

23   add in facts that had occurred after the filing of the

24   complaint and the court followed Welch and said no, that the

25   proper time is at the time of the filing of the complaint.
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 15 of 20 PageID #:1741
                                                                                  15




 1   Here, there plainly was not any established and regular place

 2   of business as of the filing of the complaint.               The lease

 3   plainly was negotiated and they don't dispute this.                There

 4   was no possession that possibly could be taken until April

 5   1st.    The lease plainly states that.

 6              When it was signed, even if it was signed six months

 7   beforehand, wouldn't even matter.           It's when you have an

 8   established place of business in this district and that was

 9   plainly not established until April 1st.             But really, it was

10   not established until sometime after late July, like July

11   27th was the first real business activity or mid July that

12   occurred there.      And even though you have limited business

13   occurring at a location, that does not even make it

14   established.      There's cases cited in our brief that the court

15   looks at following Cray.         It may take five years to establish

16   an ongoing place of business.          The facts -- because there is

17   no plain rule when you are permanent -- a permanent business

18   in a physical location, it does depend upon the facts.                 And

19   the facts are clear here.         They point to the declaration of

20   Andrew Yuan but plainly the -- we gave them all discovery,

21   produced all documents.         The earliest possibly there was any

22   business going on was in July and that was mid July.

23              So there's no way under the law that this -- a place

24   of business was established at the time of the filing of the

25   complaint.     Under Cray and the Supreme Court precedent, there
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 16 of 20 PageID #:1742
                                                                                 16




 1   was no venue over Hytera West here and the case should be

 2   dismissed or transferred in view of that.

 3              With regards to whether or not Hytera West --

 4   whether it mattered -- I mean, if they were willing to

 5   dismiss Hytera West from the case, they should have done

 6   that.    They had two opportunities now to file their amended

 7   answer and for some mysterious reason they didn't drop Hytera

 8   West.    They're telling you now it doesn't matter if they're

 9   in the case.      It does because their complaint does not --

10   they have two arguments with regard to the Hytera Chinese

11   entity, that there's an importation or some sort of indirect

12   infringement through importation.           The timing of when Hytera

13   West was -- they're accusing Hytera West of being the

14   indirect infringer here -- or, excuse me, the direct

15   infringer here.      The timing and this rolling six-year statute

16   of limitations plays into that.           So I would definitely -- the

17   venue here over Hytera West is incorrect and it should be

18   transferred or dismissed.         This court does not have venue

19   over it under the Cray decisions.

20              With regards to inducement and the direct

21   infringement, if this court -- they're trying to make it like

22   we're trying to make this into a summary judgment.                No, we're

23   not.    The ITC documents, which we cite in our brief and we

24   highlight, show that the ITC found that the only importers

25   were Hytera West and Hytera East, okay.             They were -- they're
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 17 of 20 PageID #:1743
                                                                                  17




 1   the only importers.        They're the ones that pay the import

 2   duties it was taking Free On Board any of these products in

 3   China.    Those are the relevant factors that you look to as to

 4   importation.      Mere shipment of goods in the United States is

 5   not importation.       Even the cases they cite in their brief

 6   hold that.

 7              And so these shipping documents that they rely upon,

 8   they make -- they have to jump to these three mistakes, which

 9   are plainly mistakes if you look at the documents because

10   they list Hytera West as both the consignee and the shipper.

11   They -- those shipping documents really have no relevance to

12   this dispute at all because whether or not you ship into the

13   United States doesn't matter.          It matters whether or not you

14   actually pay the import duties and whether or not -- where

15   Free On Board those goods are taken.            And the Federal Circuit

16   authority cited in our brief on that is clear on that point

17   as well as the statutes on importation.

18              There's no importation here.          Looking -- when you

19   have a motion to dismiss like this on 12(b)(6), it's -- it

20   depends whether or not the documents that they cite and

21   attach to their brief, whether that makes it implausible that

22   the Hytera Chinese entity is an importer; and they do.                 The

23   Federal -- not the Federal Circuit.            The ITC plainly found

24   that the importers here were Hytera West and Hytera East and

25   that Hytera -- that the Hytera Chinese entity simply
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 18 of 20 PageID #:1744
                                                                                 18




 1   manufactured for importation.          It's a much broader standard

 2   than importation for an infringement in the -- for the patent

 3   statute, Section 271.        So there's definitely not any

 4   importation here and the documents that they attach to the

 5   complaint themselves refute that they're importers.

 6              With regards to the induced infringement claims, if

 7   you look at their induced infringement claims, and we quote

 8   them in our brief, they all rely upon importation.                Based on

 9   the importation, da-da, da-da, da, based on the importation.

10   Well, there is no importation.          They again -- it's sort of

11   trying to pull themselves up by the boot straps with this

12   importing argument and so we don't think that there's any

13   induced infringement here alleged properly either.

14              I mean, you could give them another shot to amend

15   their complaint on that grounds to try to state an induced

16   infringement claim properly.          That may be the thing to do

17   here but the -- as far as importation, that should be

18   dismissed outright because it can't be cured.              There was no

19   importation.      It was already decided by the ITC and there

20   just are no facts to support it, cited or alleged in their

21   complaint and there can be none.

22              So, I mean, I'll simplify and get right to the

23   point.    I mean, our briefs really refute all their cases.

24   Their cases can be -- are distinguished on many grounds.

25   They're cases with regards to venue.            They're not even patent
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 19 of 20 PageID #:1745
                                                                                 19




 1   cases.    They're not from this district.           They're situations

 2   where many parties were dismissed out of the case.                There's

 3   only one party left.        The facts are all inapplicable and our

 4   briefs plainly point that out in our reply brief.

 5              I'll rest with that because I think it's a simple

 6   case.    And, you know, if they're willing to dismiss Hytera

 7   West from the case today, that's great.             They should.

 8              THE COURT:      Thank you, counsel.       The Court will take

 9   Document Entry 80 under advisement.            I'll issue a written

10   order separately.

11              The motion to seal, which is Docket Entry 93,

12   Gloria, that will be granted.          Gloria, give me a status date

13   28 days out.

14              COURTROOM DEPUTY:        Thursday, July 11th at 9:45.

15              THE COURT:      Is that good for the parties?

16              MR. CIPOLLA:      Thursday, July 11th.        What?    What --

17   what are we -- are we having another hearing, your Honor?

18              THE COURT:      Just a status.

19              MR. CIPOLLA:      Yep.

20              MR. DeVRIES:      Your Honor, I have a conflict.           I have

21   a Daubert hearing before Judge Tigar in the Northern District

22   of California that day.

23              THE COURT:      Give me a different date.         Gloria, give

24   me a different date.

25              COURTROOM DEPUTY:        Tuesday, July 16th at 9:45.
Case: 1:17-cv-01972 Document #: 99 Filed: 07/15/19 Page 20 of 20 PageID #:1746
                                                                                 20




 1              THE COURT:      How is that, counsel?

 2              MR. DeVRIES:      Yes, your Honor.       That works.

 3              THE COURT:      Is that good for you, counsel?

 4              MR. CIPOLLA:      I'll make it work, your Honor.

 5              THE COURT:      Excellent.     See you then.

 6              MR. DeVRIES:      Thank you very much, your Honor.

 7        (Which concluded the proceedings in the above-entitled

 8   matter.)

 9                            C E R T I F I C A T E

10              I hereby certify that the foregoing is a transcript

11   of proceedings before the Honorable John Robert Blakey on

12   June 13, 2019.

13

14   /s/Laura LaCien
     ________________________                        June 27, 2019
15   Laura LaCien                                         Date
     Official Court Reporter
16

17

18

19

20

21

22

23

24

25
